               UNITED STATES DISTRICT COURT
                  DISTRICT OF NEW JERSEY

UNITED STATES of AMERICA
                                               CR.   l9-297(PGS)



       V.
                                               ORDER

MITCHELL H.     BROWN




       The financial inability of the defendant to retain counsel

having been established by the Court,       and the defendant not having

waived the appointment of counsel.

            It is on this 12th,   day of November 2019,



       0 R D E R E D that Federal Public Defender

Ben West,    AFPD for the District of New Jersey,       is hereby

appointed to represent said defendant in this cause until             further

order of the Court.




                                          PETER G.   SHERIDAN,     U.S.D.J.

cc:   Petitioner
      Federal Public Defender
